Case 1:17-cv-01145-LDH-JO Document 46 Filed 03/10/20 Page 1 of 5 PageID #: 593



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------X
ANGEL DUCHITANGA, et al.,                                        REPORT AND
                                      Plaintiffs,                RECOMMENDATION
                   - against -
THE 43 AVE. TOP N' QUALITY                                       17-CV-1145 (LDH) (JO)
CORPORATION, et al.,
                                      Defendants.
----------------------------------------------------------X

James Orenstein, Magistrate Judge:

         For the reasons set forth below, I respectfully recommend that the court dismiss this case

for failure to prosecute. See Fed. R. Civ. P. 4(m), 41(b).

I.       Background

         On February 28, 2017, plaintiffs Angel Duchitanga, Francisco Martinez, Luis Juncal, Estela

Perez, and Edwin Bustillo filed a class action Complaint against ten defendants1 for violations of the

Fair Labor Standards Act ("FLSA") and the New York Labor Law ("NYLL").2 See Docket Entry

("DE") 1 (Complaint); see also 29 U.S.C. § 201, et seq.; NYLL §§ 190, 650, et seq. The plaintiffs

struggled to effect proper service on all the defendants. See Clerk's Entry dated October 18, 2017

(denying request for certificate of default as to Sun Cleaners, Jae Hee Sim, and Sang Hu Kim); DE

12 (minute entry granting the plaintiffs one more time to serve Sun Cleaners). After correcting proof

of service, and with no defendants appearing, the plaintiffs moved on February 12, 2018 for default

judgment against six of the ten defendants. See DE 13; DE 14; DE 15; DE 16 (Motion for Default

Judgment). Because of deficiencies in the pleadings, however, the plaintiffs agreed to withdraw this

motion and file an amended complaint, instead. See DE 20.

1
  The 43 Ave Top N' Quality Corporation, Sang Hun Kim, "John" Pack, "John" Jong, Sunny
Cleaners Inc., Sun Cleaners Inc., Jae Hee Sim, Charlie "Doe", Thomas "Doe", and YSB Cleaners
Inc. See Complaint.
2
  The Complaint also alleged violations of the New York Human Rights Law ("NYHRL"), and the
New York City Human Rights Law ("NYCHRL"). See id.; see also N.Y. Exec. L. 296 (1)(a);
N.Y.C.A.C. 8-107(1)(a).
Case 1:17-cv-01145-LDH-JO Document 46 Filed 03/10/20 Page 2 of 5 PageID #: 594



        On August 2, 2018, the plaintiffs filed an Amended Complaint against five defendants3 for

violations of the FLSA and NYLL. See DE 22. No defendants appeared, again, and on November,

19, 2018, the plaintiffs moved for default judgment against four defendants. See DE 35. At a status

conference on August 28, 2019, however, I noted that sufficient proof of service as to the

defendants still appeared to be lacking. See DE 40. I also discussed with the plaintiffs' counsel my

concerns that the Amended Complaint failed to cure deficiencies as to both liability and damages,

and included what appeared to be internal contradictions of fact. See id. The plaintiffs agreed for a

second time to withdraw their motion for default judgment and file a second amended complaint,

instead. See id.

        On September 27, 2019, the plaintiffs filed a Second Amended Complaint against the same

five defendants named in the former Amended Complaint for violations of the FLSA and NYLL.

See DE 41. This time, however, no proof of service was filed as to any defendants. On October 30,

2019, I entered the following order:

        A review of the docket entries in this case indicates that the plaintiffs filed a Second
        Amended Complaint on September 27, 2019, and to date have not filed proof of service as
        required on any defendant. See Fed. R. Civ. P. 4(l), (m). No later than November 20, 2019,
        the plaintiffs must either file proof of service on the docket or file a motion requesting an
        extension of the time to effect service for good cause. See Fed. R. Civ. P. 4(m). Failure to
        comply will result in a recommendation that the case be dismissed for failure to prosecute.
        See Fed. R. Civ. P. 4(m), 41 (b).

Rather than taking any steps outlined in this order, the plaintiffs, instead, filed a motion for leave to

amend the complaint for a third time. See DE 42. However, on November 20, 2019, "[i]n the

absence of a proposed amended pleading," I denied this motion without prejudice to renewal. Order

dated November 21, 2019. I further noted that:

        I had ordered the plaintiffs either to file proof of service or a motion to extend the time for
        service by November 20, 2019, and they have done neither of those things. Moreover, it
3
 The 43 Ave Top N' Quality Corporation, Sunny Cleaners Inc., Sang Hun Kim, Jae Hee Sim, and
Charlie "Doe".
                                              2
Case 1:17-cv-01145-LDH-JO Document 46 Filed 03/10/20 Page 3 of 5 PageID #: 595



        appears the plaintiffs acknowledge they will never be able to serve the defendants named in
        the Second Amended Complaint. I therefore respectfully direct the plaintiffs to show cause
        in writing no later than November 26, 2019, why I should not recommend that the court
        dismiss the instant case for failure to prosecute. To the extent the plaintiffs may at some
        point seek to assert a new claim in a new lawsuit against the proposed new defendants, they
        will be free to do so to the extent that, after reasonable inquiry into the facts, they discover
        information not currently in their possession that would allow a good faith allegation that
        those new entities bear successor liability for the acts of the defendants named in earlier
        pleadings in this case. See Fed. R. Civ. P. 11(b).

Id.

        The November 26, 2019 deadline to show cause passed without any activity from the

plaintiffs. As of this date, although two new counsel have appeared for the plaintiffs, the plaintiffs

still have not taken any further action to prosecute their case. See DE 43; DE 44.

II.     Discussion

        A district court has the inherent power to manage its own affairs to achieve the orderly and

expeditious disposition of cases. Lewis v. Rawson, 564 F.3d 569, 575 (2d Cir. 2009) (citing Link v.

Wabash R.R., 370 U.S. 626, 630-31 (1962)). Consistent with that inherent authority, a district court

may dismiss an action, in the exercise of its sound discretion, "[i]f the plaintiff fails to prosecute or

to comply with … a court order[.]" Fed. R. Civ. P. 41(b); see also Lewis, 564 F.3d at 575 (noting that

the standard of review is abuse of discretion). Because dismissal on such grounds is unquestionably a

"harsh remedy" that should be used only in "extreme situations," Lewis, 564 F.3d at 576 (citations

omitted), a court considering such an action should examine the following five factors:

        (1) the plaintiff's failure to prosecute caused a delay of significant duration; (2) plaintiff was
        given notice that further delay would result in dismissal; (3) defendant was likely to be
        prejudiced by further delay; (4) the need to alleviate the court calendar congestion was
        carefully balanced against plaintiff's right to an opportunity for a day in court; and (5) the
        trial court adequately assessed the efficacy of lesser sanctions.

Id. (quoting United States ex rel. Drake v. Norden Sys. Inc., 375 F.3d 248, 254 (2d Cir. 2004)). No one

factor is dispositive. Id. In weighing the five factors, the court must consider the record of the entire

case as a whole. Id. A court may find the standard for dismissal satisfied where it finds "a pattern of
                                                  3
Case 1:17-cv-01145-LDH-JO Document 46 Filed 03/10/20 Page 4 of 5 PageID #: 596



dilatory tactics" or "an action lying dormant with no significant activity to move it[.]" Lyell Theatre

Corp. v. Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982).

        All five factors weigh in favor of dismissing this case for want to prosecute. First, the

plaintiffs have exhibited "a pattern of dilatory conduct." Not only have they allowed their claims to

lie "dormant with no significant activity" for over five months since filing their second amended

complaint, but there also appears to be a pattern of the plaintiffs' failure to effectively serve

defendants, and move this action, since it was first initiated more than three years ago. See Clerk's

Entry dated October 18, 2017; DE 12; DE 40; Order dated October 30, 2019; DE 42; Order dated

November 21, 2019. Now, moreover, the plaintiffs appear to acknowledge that they will never be

able to effectively serve on the named defendants the Second Amended Complaint. See DE 42;

Order dated November 21, 2019. Second, the plaintiffs' inaction has continued in the face two

warnings that such inaction could result in the dismissal of their claims. See Order dated October 30,

2019; Order dated November 21, 2019. Third, applicable case law establishes a presumption that a

plaintiffs' unreasonable delay will normally prejudice the defendant. See, e.g., Shannon v. Gen. Elec. Co.,

186 F.3d 186, 195 (2d Cir. 1999) (citing Lyell Theatre Corp., 682 F.2d at 43). Fourth, because of the

plaintiffs' inaction, their claims against the defendants are at a standstill and their right to an

opportunity for a day in court has been thoroughly vindicated, regardless of whether they have taken

full advantage of that opportunity. Finally, no lesser sanction than dismissal is likely to be effective in

light of the plaintiffs' failure to respond to the orders directing them to take action on pain of

possible dismissal.

III.    Recommendation

        For the reasons set forth above, I respectfully recommend that the court dismiss this case

for failure to prosecute.


                                                     4
Case 1:17-cv-01145-LDH-JO Document 46 Filed 03/10/20 Page 5 of 5 PageID #: 597



IV.     Objections

        Any objections to this Report and Recommendation are due by March 24, 2020. Failure to

file objections within this period designating the particular issues to be reviewed waives the right to

appeal the district court's order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2); Wagner & Wagner,

LLP v. Atkinson, Haskins, Nellis, Brittingham, Gladd & Carwile, P.C., 596 F.3d 84, 92 (2d Cir. 2010).

        SO ORDERED.

Dated: Brooklyn, New York
       March 10, 2020
                                                                        _    /s/
                                                                        James Orenstein
                                                                        U.S. Magistrate Judge




                                                   5
